Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, file 05/10/2021, with respect to the rejection(s) of claim(s) claims 1, 10 and 54 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claims 1, 3 – 15, 17 – 25, 54 -60, 62 and 63 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 10, the prior art on record fails to expressly disclose or render obvious an imaging device comprising a scintillator layer configured to receive radiation; an array of photodiode elements, wherein the scintillator layer is configured to receive the radiation after the radiation has passed through the array of photodiode elements; and an additional scintillator layer, wherein the array of photodiode elements is located between the scintillator layer and the additional scintillator layer; 
specifically wherein the layer of photodiode elements is configured to generate signals in response to photons from both the scintillator layer and the additional scintillator layer, and wherein the photons from both the scintillator layer and the additional scintillator layer are based on a same imaging beam comprising the radiation; and wherein the imaging device further comprises a substrate supporting the array of , wherein parts, not entireties, of respective ones of the photodiode elements are located beneath a surface of the substrate.
With regards to claim 54, the prior art on record fails to expressly disclose or render obvious an imaging device an imaging device, comprising: a non-pixelated scintillator layer configured to receive radiation and generate photons in response to the radiation; an array of photodiode elements configured to generate electrical signals in response to the photons; and an optical grid located between the non-pixelated scintillator layer and the array of photodiode elements; 
specifically wherein the imaging device further comprises an additional non-pixelated scintillator layer, and an additional optical grid, wherein the additional non-pixelated scintillator layer and the additional optical grid are located between the optical grid and the array of photodiode elements; and wherein the imaging device further comprises a substrate supporting the array of photodiode elements, wherein parts, not entireties, of respective ones of the photodiode elements are located beneath a surface of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884